DETAILED ACTION
This Office Action is in response to Applicants Application filed on December 18, 2019.  Claims 1-13 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 18, 2019 has been considered by the examiner.
Claim Objections
Claims 3 and 9are objected to because of the following informalities:  the acronyms IP, TCP and UDP must be spelled out before use.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 
Claim 1 recites the limitation "said predetermined connection criterion" in lines 4, 5 and 8.  There is insufficient antecedent basis for this limitation in the claim.

Claims 3, 5, 9, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicants use the terms “and/or” and it is unclear which term the Applicants is referring to.  The Examiner will use the term “or” until further clarification from the Applicant.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bhatia et al (hereinafter, “Bhatia”, U.S. Pub. No. 2020/0059976).
As per claims 1, 8, 12 and 13, Bhatia discloses a method, gateway device, system and non-transitory computer readable-medium for providing an authentication-less access to an internet of things, IoT, platform, the method comprising the following acts, performed by a gateway device after
receiving a first data packet of a data stream from a first device (0005, 0046 and 0060: Bhatia discloses a receiving a data packet from a device);
determining if the first data packet comprises a connection criterion related the IoT platform (paragraph 0060; Bhatia discloses a packet that includes address information for the IoT device to connect to the network);
enabling routing of data packets belonging to the data stream between the first device and the IoT platform if the first data packet comprises said predetermined connection 
forwarding the first data packet to an authentication portal in order to trigger an authentication procedure between the authentication portal and the first device if the first data packet does not comprise said predetermined connection criterion (paragraph 0069; Bhatia discloses authenticating the IoT device based on the layer 2 address connectivity).
As per claim 2, Bhatia further discloses:
receiving, at an access point, the first data packet (paragraph 0060); and
forwarding the first data packet from the access point to the gateway device without requesting authentication data from the first device (paragraph 0069).
As per claims 3 and 9, Bhatia discloses:
wherein the connection criterion comprises an IP address and/or a TCP/UDP port number (paragraph 0083).
As per claim 4, Bhatia further discloses:
generating a network access table entry for the transmission control protocol, TCP, flow corresponding to the connection between the first device and the IoT platform (paragraph 0066).
As per claim 5, Bhatia further discloses:
enabling the routing of data packets belonging to the data stream between the first device and the IoT platform using different connection parameters dependent on which of a plurality of different IP addresses and/or a TCP/UDP port numbers is contained in the first data packet (paragraphs 0062 and 0063).
6, Bhatia discloses:
wherein the payload of the first data packet received from the first device is signed using a public encryption key and the method further comprises transferring the first data packet to the IoT platform (paragraph 0066).
As per claim 7, Bhatia further discloses:
receiving a data packet from the IoT platform that is encrypted using a public encryption key held by the first device and the IoT platform and transferring the data packet to the first device (paragraph 0047).
As per claim 10, Bhatia discloses:
wherein the data stream is a transmission control protocol, TCP, flow, the controller being further configured to generate a network access table entry for said TCP flow between the first device and the IoT platform, in order to enable the routing of data packets belonging to the data stream between the first device and the IoT platform (paragraph 0066).
As per claim 11, Bhatia discloses:
wherein the gateway device is configured to permit connectivity using different connection parameters dependent on which of a plurality of different IP addresses and/or a TCP/UDP port numbers is contained in the first data packet (paragraphs 0062 and 0063).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LASHONDA T JACOBS whose telephone number is (571)272-4004.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LASHONDA T JACOBS/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        


ltj
September 10, 2021